Case 0:19-cr-60263-RS Document 1 Entered on FLSD Docket 09/19/2019 Page
                                                                    FILED1byof 7YH                        D.C.


                                                                                       Sep 19, 2019
                                                                                        ANGELA E. NOBLE
                              UNITED STATES DISTRICT COURT                             CLERK U.S. DIST. CT.
                              SOUTHERN DISTRICT OF FLORIDA                             S. D. OF FLA. - MIAMI


                              Case No.    19-60263-CR-SMITHNALLE
                                         18 U.S.C. § 1956(h)
                                         18 U.S.C. § 1956(a)(l)(B)(i)
                                         18 U.S.C. § 982(a)(l)


UNITED STATES OF AMERICA

v.

ARNOLD JERMAINE SMITH,


________________
       Defendant.
                  /

                                            INDICTMENT

         The Grand Jury charges that:

                                    GENERAL ALLEGATIONS

         At all times relevant to this Indictment:

                                The Defendant and Related Entities

         I.     LS Music Group, LLC ("LS Music Group") was a Florida limited liability

corporation formed by ARNOLD JERMAINE SMITH on or about May 16, 2017.                     In its

incorporation documents, LS Music Group listed 1005 West State Road 84 # 157, Ft. Lauderdale,

Florida, as its principal place of business. SMITH was the sole corporate officer of LS Music

Group.

         2.     Soul Sense Radio, LLC ("Soul Sense Radio") was a Florida limited liability

corporation formed by ARNOLD JERMAINE SMITH on or about December 28, 2017. In

its incorporation documents, Soul Sense Radio listed 1005 W est State Road 84 # 157, Ft.

Lauderdale, Florida, as its principal place of business. SMITH was the sole corporate officer of

Soul Sense Radio.
Case 0:19-cr-60263-RS Document 1 Entered on FLSD Docket 09/19/2019 Page 2 of 7




        3.      One Kirb Trading, LLC ("One Kirb Trading") was a Florida limited liability

corporation formed by ARNOLD JERMAINE SMITH on or about January 16, 2018. In its

incorporation documents, One Kirb Trading listed 1005 West State Road 84 # 157, Ft. Lauderdale,

Florida, as its principal place of business. SMITH was the sole corporate officer of One Kirb

Trading.

        4.      Defendant ARNOLD JERMAINE SMITH, a resident of Broward County,

established corporate bank accounts at Bank of America, BB&T, SunTrust, and CitiBank. SMITH

was the sole authorized signor on all of the corporate bank accounts.

                                            COUNT 1
                             Conspiracy to Commit Money Laundering
                                       (18 U.S.C. § 1956(h))

        1.      The General Allegations section of this Indictment is re-alleged and incorporated by

reference as if fully set forth herein.

        2.      From at least as early as in or around May 2017, and continuing through in or around

December 2018, in Broward County, in the Southern District of Florida, and elsewhere, the

defendant,

                                   ARNOLD JERMAINE SMITH,

did willfully, that is, with the intent to further the object of the conspiracy, and knowingly combine,

conspire, confederate, and agree with others known and unknown to the Grand Jury, to violate Title

18, United States Code, Section 1956, that is, to knowingly conduct a financial transaction affecting

interstate commerce, which financial transaction involved the proceeds of specified unlawful

activity, knowing the property involved in the financial transaction represented the proceeds of some

form of unlawful activity, and knowing that such transaction was designed in whole and in part to

conceal and disguise the nature, the location, the source, the ownership, and the control of.the



                                                  2
Case 0:19-cr-60263-RS Document 1 Entered on FLSD Docket 09/19/2019 Page 3 of 7




proceeds of specified unlawful activity, in violation of Title 18, United States Code, Section

1956(a)(l )(B)(i).

        It is further alleged that the specified unlawful activity is wire fraud, in violation of Title 18,

United States Code, Section 1343.

        All in violation of Title 18, United States Code, Section 1956(h).

                                                COUNTS2-6
                                             Money Laundering
                                          (18 U.S.C. § 1956(a)(l)(B)(i))

        1.      The General Allegations section of this Indictment is re-alleged and incorporated by

reference as if fully set forth herein.

        2.      On the dates specified below, as to each or about the dates specified as to each count

below, in Broward County, in the Southern District of Florida, and elsewhere, the defendant,

                                   ARNOLD JERMAINE SMITH,

did knowingly conduct and attempt to conduct a financial transaction affecting interstate commerce,

which financial transaction involved the proceeds of specified unlawful activity, knowing that the

property involved in the financial transaction represented the proceeds of some form of unlawful

activity, and knowing that the transaction was designed, in whole and in part, to conceal and disguise

the nature, the location, the source, the ownership, and the control of the proceeds of specified

unlawful activity, as set forth below:


                                                          Bank transfer of approximately $3,223
                                                          from LS Music Group's Bank of
                 2            December 19, 2017           America account ending in 5550, to LS
                                                          Music Group's Bank of America
                                                          account endin in 6729
                                                          Bank transfer of approximately $18,700
                                                          from LS Music Group's Bank of
                 3            December 20, 2017           America account ending in 5550, to a
                                                          corporate bank account in the name of
                                                          NAB International LLC ending in 9924
                                                      3
Case 0:19-cr-60263-RS Document 1 Entered on FLSD Docket 09/19/2019 Page 4 of 7




                                                       Electronic      wire     transfer     of
                                                       approximately $26,385 from Soul Sense
                                                       Radio's BB&T account ending in 5764,
                4              January 8, 2018
                                                       to a corporate bank account in the name
                                                       of Zhejiang JM Industry located in
                                                       China
                                                       Cash withdrawal of approximately
                5             February 22, 2018        $8,500 from One Kirb Trading's
                                                       Citibank account ending in 1600
                                                       Cash withdrawal of approximately
                6             February 26, 2018        $3,800 from One Kirb Trading's
                                                       Citibank account ending in 1600

       It is further alleged that the specified unlawful activity is wire fraud, in violation of Title 18,

United States Code, Section 1343.

       In violation of Title 18, United States Code, Sections l 956(a)(l )(B)(i) and 2.

                                 FORFEITURE ALLEGATIONS

        1.     The allegations contained in this Indictment are re-alleged and incorporated by

reference as though fully set forth herein for the purpose of alleging criminal forfeiture to the United

States of America of certain property in which the defendants have an interest.

       2.      Upon conviction of a violation of Title 18, United States Code, Section 1956(a), as

alleged in this Indictment, any defendant so convicted shall forfeit to the United States of America,

pursuant to Title 18, United States Code, Section 982(a)(l ), any property, real or personal, involved

in such offense, and any property traceable to such property.

       3.      If any of the property described above, as a result of any act or omission of the

defendants:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.      has been substantially diminished in value; or
                                                   4
Case 0:19-cr-60263-RS Document 1 Entered on FLSD Docket 09/19/2019 Page 5 of 7




               e.       has been commingled with other property which cannot be divided without
                        difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(l).

       All pursuant to Title 18, United States Code, Section 982(a)(l ), and the procedures set

forth at Title 21, United States Code, Section 853, as made applicable by Title 18, United States

Code, Section 982(b).



                                                      A TRUE BILL




                                                      FOREPERSON




ARIANA FAJARDo' ORSHAN \
UNITED STATES ATTORNEY




"ROBERT F. MOORE
 ASSISTANT UNITED STATES ATTORNEY




                                                  5
          Case 0:19-cr-60263-RS Document 1 Entered on FLSD Docket 09/19/2019 Page 6 of 7
                                                   UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                       CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     v.
                                                               CERTIFICATE OF TRIAL ATTORNEY*
ARNOLD JERMAINE SMITH,
                                                               Superseding Case Information:
                                   Defendant.

Court Division: (Select One)                                   New defendant(s)            Yes        No
            Miami                Key West                      Number of new defendants
 ✓          FTL                  WPB            FTP            Total number of counts

             1.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                     probable witnesses and the legal complexities of the Indictment/Information attached hereto.
            2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                     Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                     Act, Title 28 U.S.C. Section 3161.
            3.       Interpreter:    (Yes or No)          No
                     List language and/or dialect
            4.      This case will take 3 -4 days for the parties to try.
            5.       Please check appropriate category and type of offense listed below:

                    (Check only one)                                   (Check only one)

                                                      ✓
            I       0 to 5 days                                        Petty
            II      6 to 10 days                                       Minor
            III     11 to 20 days                                      Misdem.
            IV      21 to 60 days                                      Felony              ✓

            V       61 days and. over
            6.       Has this case previously been filed in this District Court?    (Yes or No) No
             If yes: Judge                                     Case No.
             (Attach copy of dispositive order)                           --------------
             Has a complaint been filed in this matter?         (Yes or No)      No
             If yes: Magistrate Case No.
             Related miscellaneous numbers:
             Defendant(s) in federal custody as of
             Defendant(s) in state custody as of
             Rule 20 from the District of
              Is this a potential death penalty case? (Yes or No)

             7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                     prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No ✓

             8.      Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                     pr;or to August 8, 2014 (Mag. Judge Shaniek M a y n a r ~es _ _                No-   ✓_



                                                                              /~r\___
                                                                       Robert F. Moore
                                                                       Assistant United States Attorney
                                                                       Court ID A5502488
 *Penalty Sheet(s) attached                                                                                    REV 8/13/2018
Case 0:19-cr-60263-RS Document 1 Entered on FLSD Docket 09/19/2019 Page 7 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant's Name: ARNOLD JERMAINE SMITH

 Case No:
             ------------------------------
 Count#: 1

 Conspiracy to Commit Money Laundering

 Title 18, United States Code, Section 1956(h)

 *Max. Penalty: Twenty (20) Years' Imprisonment

 Count#: 2-6

 Conspiracy to Commit Money Laundering

 Title 18, United States Code, Section 1956(a)(l)(B)(i)

 *Max. Penalty: Twenty (20) Years' Imprisonment
 * Refers only to possible term of incarceration, does not include possible fines, restitution,
   special assessments, parole terms, or forfeitures that may be applicable.
